NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1                           




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                              Submitted September 26, 2013*
                               Decided September 26, 2013

                                           Before

                            WILLIAM J. BAUER, Circuit Judge 

                            RICHARD D. CUDAHY, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐3560
                                                  Appeal from the United States District
ADEOYE ADEBOWALE,                                 Court for the Northern District of Illinois,
    Plaintiff‐Appellant,                          Eastern Division.

       v.                                         No. 12 C 6005

WALLACE A. GRIFFITH, et al.,                      Robert W. Gettleman,
    Defendants‐Appellees.                         Judge.

                                         O R D E R

           Adeoye Adebowale appeals both the dismissal of his untimely civil‐rights suit
against the City of Chicago and several of its police officers, as well as the denial of his
motion for postjudgment relief. We affirm. 



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3560                                                                                                                          Page 2

        Adebowale, a Chicago resident, alleges that the defendants unlawfully searched
his home, detained him, and disseminated false and stigmatizing information about
him. According to Adebowale, his trouble with the defendants began in 2008 when a
group of Chicago police officers, responding to an unspecified “incident” reported by a
former girlfriend, unlawfully entered and searched his apartment without a warrant. In
an unrelated incident a year later, he further alleged, other officers, conspiring with
another girlfriend (Troy McMillan), unlawfully detained him for 30 minutes at Midway
Airport.2  During his detention, he says, the defendants shared false information with
Southwest Airlines about his unauthorized use of McMillan’s credit card; this
information, he asserts, has damaged his reputation and caused him to be subjected to
unauthorized searches and scrutiny at airports. The district court granted the
defendants’ motion to dismiss Adebowale’s untimely complaint, filed three years after
his claims accrued. 

       Adebowale then argued that the judgment was void under Federal Rule of Civil
Procedure 60(b) because the district court lacked discretion to entertain the defendants’
joint motion to dismiss. The motion was untimely, he maintained, because the
defendants filed it two days after the deadline for the City of Chicago for submitting a
responsive pleading (no timeliness problems affected the remaining defendants who
had been served later). See FED. R. CIV. P. 12(a)(1)(ii). The district court summarily
denied Adebowale’s Rule 60(b) motion. 

        On appeal Adebowale first challenges the dismissal of his complaint on
untimeliness grounds and contends that—despite the defendants ceasing their conduct
as far back as 2009—he continues to suffer harm resulting from the defamatory
information released about him (i.e., airport security personnel search him whenever he
travels). But the lingering effects or consequences of a discrete violation do not extend
the statute of limitations. See United States v. Midwest Generation, LLC, 720 F.3d 644,
646–47 (7th Cir. 2013); Turley v. Rednour, ‐‐‐ F.3d ‐‐‐‐, 2013 WL 3336713, *6–7 (7th Cir.
July 3, 2013) (Easterbrook, C.J., concurring); Limestone Dev. Corp., 520 F.3d at 801–02;
Pitts v. City of Kankakee, Ill., 267 F.3d 592, 596–97 (7th Cir. 2001). And Adebowale’s
claims about any discrete violations of his rights are untimely because they were not
filed within the two‐year statute of limitations for § 1983 suits in Illinois, see Wallace v.
Kato, 549 U.S. 384, 387 (2007); Ray v. Maher, 662 F.3d 770, 772–73 (7th Cir. 2011), or
within a year after his first suit was dismissed for want of prosecution. See 735 ILCS
5/13‐217; BankFinancial, FSB v. Tandon, 989 N.E.2d 205, 210 (Ill. App. Ct. 2013).  


          2
       The allegedly unlawful search and detention were the subject of a prior suit
Adebowale  brought in 2009; that suit was dismissed for want of prosecution in 2010
because Adebowale failed to respond to the defendants’ inquiries or discovery requests.
No. 12‐3560                                                                                                                           Page 3

        With regard to the denial of his Rule 60(b) motion, Adebowale maintains that the
district court should not have entertained the defendants’ motion to dismiss because it
was submitted after the City’s deadline for filing a responsive pleading. But
Adebowale’s claims against the City are no different than those against the remaining
defendants—claims that we and the district court have concluded are untimely. Given
this conclusion, we cannot see how Adebowale was prejudiced by the late motion to
dismiss, nor can we say that the district court abused its discretion by accepting it.
See Lewis v. School Dist. #70, 523 F.3d 730, 740 (7th Cir. 2008); Mommaerts v. Hartford Life
and Accident Ins. Co., 472 F.3d 967, 968 (7th Cir. 2007). 

        In his reply brief, Adebowale asserts for the first time that the defendants
falsified and disclosed a record of his arrest and an order of protection filed against him.
But he waived this claim by failing to present it before the district court or in his
opening brief. See Seitz v. City of Elgin, 719 F.3d 654, 656 n.1 (7th Cir. 2013). 

          We have considered Adebowale’s remaining contentions and all are without
merit.
                                                                                                                         
                                                                                                            AFFIRMED.